DETAILED ACTION
This is the first office action on the merits in this application. Claims 21-50 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 25 is objected to for failing to further limit the subject matter of claim 21, from which it depends. Claim 21 teaches the bone model including a “portion of the joint surface of the bone of the patient joint in a less degenerated state…” Claim 25 requires the bone model include a “restored joint surface”, which as at instant [012] is understood to be the same as the pre-degenerated model. Therefore claim 25 does not further limit the scope of claim 21. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “less degenerated state” (claims 21 and 47); and non-diseased (claim 42) are not provided in the specification such that it is clear exactly where these terms find support from the specification. Clarification or correction are required. .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner is of the position that one reading this originally filed disclosure in this application is not sufficiently apprised of how to form a model of the joint surface that is representative of the joint surface of the bone in a less degenerated state as compared with the joint surface of the bone of the patient joint in the degenerated state. This is claim terminology found in claims 21, and 47. The metes and bounds of what is required by the claim are not clearly specified. The entirety of disclosure related to this concept appears to relate to the terms “pre-degenerated”, “restored”, and “prior to degeneration”. 
Each point raised can equally be applied to the terms “non-diseased” in claim 42 and “less degenerated portion” of claim 47. 
Background 16/256,761 – instant, ‘761
Examiner has carefully reviewed the disclosure and sees that this subject matter is demonstrated at blocks 110 and 115 (fig. 1B-C); and is discussed, in most detail, at [095]-[098]. 
Examiner understands [095] to provide for a variety of computer programs which Applicant states are capable of use in generating and manipulating the 3D model to indicate the claimed less degenerated state. 
Examiner understands [096] to state that degenerated surfaces “are modified or restored to approximately their respective conditions prior to degeneration”. The restored model shares a point P with the original bone models.
[097] provides for a manually implemented method, where a person sits in front of a computer and “visually observes the bone models 22 and their degenerated surfaces… to determine how and to what extent the degenerated surfaces … on the 3D computer bone models 22 need to be modified to restore them to their pre-degenerated condition. By interacting with the computer controls 11, the person then manually manipulates the 3D degenerated surfaces 24, 26 via the 3D modeling computer program to restore the surfaces 24, 26 via the 3D modeling computer program to restore the surfaces 24, 26 to a state the person believes to represent the pre-degenerated condition.” 
[098] goes on to provide for a restoration process which is “generally or completely automated”.  The paragraph incorporates by reference application 12/111,924.The computer program “determine[s] how and to what extent the degenerated surfaces 24, 26 on the 3D computer bone models 22 need to be modified to restore them to their pre-degenerated condition. The computer program then manipulates the 3D degenerated surfaces 24, 26 to restore the surfaces 24, 26 to a state intended to
Further discussion at around para [0130] is noted, which is essentially duplicative, except that it relates specifically to tibia and femur. 
Incorporated by Reference – further background - 12/111,924 – ‘924
Examiner has carefully studied the disclosure of the ‘924 application. [072] thereof states that restoration of the bone to its pre-degenerated state is restoring the joint to its “natural alignment prior to degeneration.” This same language is reiterated at [074]. [083] states that the pre-degenerated alignment, be that varus, valgus, or neutral, is restored to its natural, pre-degenerated alignment. Otherwise, [082-5] are essentially duplicative of paragraphs in the instant ‘761 application. 

Examiner believes he has carefully studied the most relevant aspects of the two applications. If applicant wishes to demonstrate additional disclosure which clarifies the disclosure, Examiner would appreciate any guidance.

Areas of Indefiniteness
“Approximate prior conditions” – what is understood to be approximate? What is the range of approximate-ness which is permitted? How close must conditions be to original to properly be said to be ‘approximate the condition prior to degeneration’? Metes and bounds of this disclosure are not sufficiently clear, at present. Clarification is required. 
What is required in “less degenerated”? This is a term not found in the specification, and is not specifically discussed. Does this term have the same scope as the specification terms “pre-degenerated” or broader scope?
In the first version (person manipulated), how does the person know what the natural alignment was (varus, valgus, neutral) prior to degeneration? Or even what a less degenerated configuration was? Without long-term knowledge of the patient, or old images of the bones, this would be pure conjecture on the part of the person making the manipulation. 
What is the skill level of the person operating the computer? Is this a surgeon? A technician? Would expertise in any particular area make a person more able to determine a pre-degenerated condition? Would this affect how a person believes the pre-degenerated condition to exist?
Without disclosure of how the person can know or establish what this prior pre-degenerated condition or less degenerated condition was, the disclosure has not made clear how he can properly be returning the bone to the pre-degenerated or less degenerated condition. Clarification is required. 

In the second version (automated) - How does the automated program know what the natural alignment (varus, valgus, neutral) prior to degeneration was? Without knowing what the pre-degenerated condition or less degenerated condition was, which the program is attempting to return to, how can the program work towards a pre-degenerated or less degenerated condition? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 24-31, 36-43, 46-48 and 50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Delp et al. (US 5,682,886).
Regarding claims 21, 22, 24-31, and 36-41, Delp teaches a method of pre-operatively planning an arthroplasty procedure on a joint surface of a bone of a patient joint in a degenerated state (e.g. knee surgery, col. 1, lines 8-10; unicompartmental col. 1-2), the method comprising: 
a) using at least one computer 210 (fig. 4) to generate a patient bone model (col. 4, lines 33-41; fig. 5-7), wherein the patient bone model includes a three dimensional computer model having a joint surface that is representative of at least a portion of the joint surface of the bone of the patient joint in a less degenerated state as compared with the joint surface of the bone of the patient joint in the degenerated state (one desired correction to the anatomical structures – col. 4, lines 42-44; correction alpha demonstrated in fig. 9, col. 11, lines 55-60; procedure for planning correction at fig. 10); 
b) using the at least one computer to receive an implant model including a three dimensional computer model having a joint surface (col. 4, lines 52-55; col. 12, lines 47-62; understood to include choosing the size); 
c) using the at least one computer to align the joint surfaces of the patient bone model and the implant model relative to each other (col. 8, lines 28-32; fig. 16, 700; col. 13, line 64 – col. 14, line 15); and 
d) using the at least one computer to determine at least one of a location or orientation of a planned surgical cut relative to the implant model based on step c). (col. 14, lines 43-62)

Regarding claims 42, 43, and 46, the limitations of this claim are considered to be essentially the same as of claims 21 and claims that depend therefrom, with the term “diseased” utilized in place of “degenerated”. The same rejection made in view of claim 21 and its dependent claims applies equally, here. 
The specification has been researched for which types of disease are considered to be applicable. The originally filed disclosure includes osteoarthritis [093], arthritis, and injury [093] as types of diseases which are treated by this method. If applicant disagrees that this is the entirety of diseases which the claim is reading on, statement on the record is required. 

Regarding claims 47, 48, and 50, the limitations of this claim are considered to be essentially the same as of claims 21 and claims that depend therefrom, with the term “degenerated portion” used in place of “degenerated state”. The same rejection made in view of claim 21 and its dependent claims applies equally, here. 
Allowable Subject Matter
No prior art rejection is made of claims 23, 32-35, 44, 45, and 49. The claims are objected to for depending from claims which are rejected. Additionally, the claims cannot be allowed until such time as the outstanding rejections under 35 USC 112(b) are overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799